DISMISS; and Opinion Filed July 9, 2019.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00670-CR

                            RASHARD AVERY JONES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00075-K

                             MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Reichek
       Rashard Avery Jones appeals the trial court’s April 29, 2019 order placing him on deferred
adjudication for indecency with a child by sexual contact. Appellant filed a timely motion for new
trial on May 1, 2019 which was granted. On May 3, 2019, appellant filed his notice of appeal.
       When the trial court grants a motion for new trial, the case is restored to its position before
the former trial. TEX. R. APP. P. 21.9(b). Because there is no sentence to be appealed, we have no
jurisdiction over the appeal. See Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.–Dallas
1996, no pet.).
       We dismiss this appeal for want of jurisdiction.




Do Not Publish
TEX. R. APP. P. 47.2(b)                            /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
190670F.U05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 RASHARD AVERY JONES, Appellant                      On Appeal from the Criminal District Court
                                                     No. 4, Dallas County, Texas
 No. 05-19-00670-CR         V.                       Trial Court Cause No. F19-00075-K.
                                                     Opinion delivered by Justice Reichek,
 THE STATE OF TEXAS, Appellee                         Justices Schenck and Osborne
                                                     participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 9th day of July, 2019.




                                               –2–